In an action, inter alia, to *941recover damages for breach of contract, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Bucaria, J.), dated June 28, 2006, as denied its motion for summary judgment on the issue of liability on its first, second, and third causes of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the plaintiffs motion which was for summary judgment on the issue of liability on its first cause of action alleging breach of contract (see generally JMD Holding Corp. v Congress Fin. Corp., 4 NY3d 373, 384 [2005]; Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]) since, after the plaintiff established, prima facie, its entitlement to judgment as a matter of law, the defendants raised triable issues of fact in opposition to the motion (id.; see Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067 [1979]).
The plaintiffs remaining contentions are without merit. Miller, J.P., Ritter, Covello and Balkin, JJ., concur.